Case: 20-40125      Document: 00515553921         Page: 1    Date Filed: 09/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40125                         September 4, 2020
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brenda Yadira Gamez-Castaneda,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-997-4


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Brenda Yadira Gamez-Castaneda appeals her sentences for
   conspiracy to transport aliens within the United States and illegal reentry. As
   Gamez-Castaneda acknowledges, her as-applied Sixth Amendment
   sentencing challenge is foreclosed by circuit precedent. See United States v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40125    Document: 00515553921         Page: 2   Date Filed: 09/04/2020




                                 No. 20-40125


   Hernandez, 633 F.3d 370, 374 (5th Cir. 2011); Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, we GRANT her
   motion for summary disposition and AFFIRM the judgment of the district
   court.




                                      2